Citation Nr: 0916999	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for post-operative 
residuals of a left elbow injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to April 
1992 and from March 2003 to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.

This matter was remanded by the Board in December 2008 for 
further evidentiary and procedural development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required. 


REMAND

As noted in the December 2008 Board Remand, the Veteran is 
incarcerated at Federal Prison Camp (FPC), 110 Raby Avenue, 
Pensacola, Florida. (See VA Form 21-4193, Notice to 
Department of Veterans Affairs of Veteran of Beneficiary 
Incarcerated in Penal Institution, dated in October 2006). 
Unfortunately, correspondence has been sent to the Veteran at 
the address of his spouse and additionally to an address that 
is approximately 12 years old.  (See January 28, 2007 VA Form 
21-4138, Statement in Support of Claim submitted by the 
Veteran's spouse, and April 2009 Statement of Veterans of 
Foreign Wars of the United States). The RO should take the 
proper action to ensure the Veteran's correct address is on 
all future correspondence.  

Additionally, although the Veteran was sent notice of his 
Board hearing, it was among the correspondence sent to an 
incorrect address As such, while it was noted the Veteran did 
not appear for his hearing, it appears he in fact did not 
receive notice of the hearing. 

However, the United States Court of Appeals for Veterans 
Claims has held that the Secretary is not authorized by 
statute or regulation to subpoena the warden at a state 
correctional facility and direct the release of the Veteran 
from that facility. See Bolton v. Brown, 8 Vet. App. 185, 191 
(1995). Although some penal institutions have, in certain 
cases, permitted an incarcerated Veteran to attend a VA 
hearing, that decision is not a matter within VA's power, and 
the Veteran is advised to make his request to the proper 
authority within his institution.

Additionally, the Board found in its December 2008 remand 
that a VA examination of the Veteran was necessary to decide 
his claims.  Apparently the RO has been unsuccessful in 
examining the Veteran due to his incarceration. 

The claims file was reviewed by a VA examiner in February 
2009 and a subsequent VA opinion was issued.  However, a 
supplemental statement of the case was not issued and a 
waiver was not secured. 

The Court has held that VA must tailor its assistance to the 
peculiar circumstances of obtaining an examination of an 
incarcerated claimant. Bolton v. Brown, 8 Vet. App. 185 
(1995). The Bolton Court indicated that alternative means to 
obtain examination of an incarcerated claimant include: (1) 
attempting to arrange transportation of the Veteran to a VA 
facility for examination; (2) contacting the correctional 
facility and having their personnel conduct an examination 
according to VA examination worksheets; or (3) sending a VA 
examiner to the correctional facility to conduct the 
examination.

The RO has not documented its attempts to examine the Veteran 
according to all three alternate means described in Bolton. 
In a February 2009 VA medical opinion, the examiner stated 
that access to the Veteran was denied by the Federal Prison 
Camp and that a "prison spokesperson" indicated that the 
Veteran will be released in six months and that he could 
"reapply" at that time. 

In fulfilling its duty to assist incarcerated claimants such 
as the Veteran here, VA adjudicators are to tailor such 
assistance to the peculiar circumstances of confinement, and 
that "such individuals are entitled to the same care and 
consideration given to their fellow veterans." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Bolton v. Brown, 
8 Vet. App. 185, 191 (1995) 

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.	Ensure that the Veteran has received 
proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), 
including an explanation as to the 
information or evidence needed to 
establish service connection and 
effective dates for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

2.	Contact the Veteran and ask him to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
his hypertension, left elbow and knee. 
After securing the necessary 
authorizations for release of this 
information, obtain copies of all 
treatment records referred to by the 
Veteran, which are not already of 
record, to include any recent medical 
records from the Federal Prison Camp in 
Pensacola, Florida.

3.	Schedule the Veteran for a C&P 
examination(s) regarding his claims for 
service connection.  

4.	Regarding the Veteran's hypertension, 
the examining physician is asked to 
diagnose any hypertension and to 
provide an opinion regarding the 
following question: Is it at least as 
likely as not (i.e., 50 percent 
probability or greater) that the 
Veteran's hypertension had its onset 
during his initial period of military 
service, or was manifested to a 
compensable degree within a year of the 
Veteran's discharge from service in 
April 1992?

In formulating the foregoing opinion, 
the examiner is requested to comment on 
service medical records, dated in 
August 1990, November 1990 and 
September 2000, containing several 
elevated blood pressure readings, 
diagnosis of borderline hypertension, 
and a finding that the Veteran had 
elevated blood pressure and stress due 
to multiple deaths, respectively. In 
addition, the examiner is also referred 
to a September 2003 service report, 
containing an elevated blood pressure 
reading of 142/102.

5.	Concerning the Veteran's left knee 
disability, the examiner should 
indicate whether it is at least as 
likely as not (i.e., 50 percent 
probability or greater) related to his 
initial period of military service 
(December 1979 to April 1992).

If a left knee disability is not deemed 
to have been related to the above-
referenced period of military service, 
the examiner should also provide an 
opinion as to whether or not it is at 
least as likely as not that the 
Veteran's left knee disability is 
related to, or has been aggravated by, 
his service-connected right knee 
disability. If aggravation of the left 
knee has been found, please provide an 
opinion stating to what extent the 
right knee disability worsened any 
current left knee disability by 
referring to or furnishing medical 
evidence showing the pre-aggravation 
severity level of left knee disability 
and post-aggravation severity level of 
the disease.

6.	In evaluating the left elbow, the 
examiner is requested to answer the 
following questions: (a) On the basis 
of the clinical record, can it be 
concluded with clear and unmistakable 
certainty that the Veteran's currently 
diagnosed postoperative residuals of a 
left elbow injury preexisted the 
Veteran's entry into his second period 
of active military service (March to 
November 2003)?; (b) If any 
postoperative residuals of a left elbow 
injury did clearly preexist the above-
referenced period of military service, 
can it be concluded with clear and 
unmistakable certainty that they were 
not aggravated to a permanent degree 
during said service beyond that which 
would be due to the natural progression 
of the disease?; and (c) If any 
postoperative residuals of a left elbow 
injury did not clearly preexist the 
Veteran's second period of military 
service, is it as least as likely as 
not that they had their onset during 
the above-referenced period of military 
service, or was any left elbow 
arthritis manifested to a compensable 
degree within year of service discharge 
in November 2003?

In formulating the requested opinion, 
the examiner is requested to comment on 
service medical records, dated in 
October and November 2003, reflecting 
that the Veteran was status-post left 
ulnar transposition and received 
treatment for recurrent left forearm 
and hand paraesthesias. The examiner is 
also referred to a March 2004 private 
treatment report, containing an 
assessment of chronic ulnar sensory 
neuropraxia status-post ulnar 
transposition, chronic left elbow pain-
early osteoarthritis.

7.	Each examiner must provide a rationale 
for his or her respective 
opinion(s).The claims folder and a 
separate copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination. Moreover, a notation to 
the effect that this record review took 
place must be included in the 
examination report. All studies or 
tests deemed necessary by the examiner 
should be performed. 

8.	In the event the Veteran is unavailable 
for examination(s), document for the 
record all alternative steps undertaken 
in the attempts to schedule the Veteran 
for C&P examination(s). The RO is 
specifically directed to document all 
attempts taken under Bolton to schedule 
the Veteran for VA examinations related 
to his claims.

9.	The RO should contact the Federal 
Prison Camp in Pensacola, Florida, or 
other appropriate authority and 
determine whether arrangements can be 
made to schedule the Veteran for a 
videoconference hearing before a Member 
of the Board of Veterans' Appeals at 
the RO on the next available date. If a 
videoconference hearing cannot be 
arranged, the RO must determine whether 
other acceptable arrangements may be 
made to afford the Veteran the 
requested hearing. If a hearing is 
scheduled, then notice should be sent 
to the Veteran in accordance with the 
applicable regulations. If, however, 
such hearing cannot be scheduled, then 
the RO must document in writing and 
associate with the claims file all 
efforts expended to afford the Veteran 
a Board hearing despite his 
incarceration.

10.	When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence. If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



